             Case 2:18-cr-00422-SMB Document 1068 Filed 10/08/20 Page 1 of 2




 1
 1
 2
 2
 3
 3
 4
 4
 5
 5
 6
 6                              IN THE UNITED STATES DISTRICT COURT
 7
 7                                        FOR THE DISTRICT OF ARIZONA
 8
 8
 9
 9
10   United States of America,                         Case No. CR 18-00422-02-PHX-SMB
10
11                           Plaintiff,                ORDER
11
12   vs.
12                                                     (Fifth Request Total)
13   James Larkin, et al.,
13
14
14                     Defendant.
15
15
16
16          The Court, having reviewed James Larkin’s Motion to Continue Trial (Doc. 1058),
17   and good cause appearing,
17
18
18          IT IS ORDERED that Defendants’ Motion to Continue Trial (Doc. 1058) is
19   GRANTED. The January 12, 2021 trial date is reset to April 12, 2021 at 9:00 a.m.
19
20          IT IS FURTHER ORDERED extending deadlines as listed below:
20
21
21                Government’s Disclosure of Final Exhibit              March 15,2021
22                and Witness List
22
23                Defendants’ Disclosure of Final Exhibit               March 22, 2021
23                and Witness List
24
24
25                Parties Joint Submission of Proposed Jury             March 15, 2021
25                Instructions, Verdict Form, and Statement
26                of the Case
26
27
27
28
28
            Case 2:18-cr-00422-SMB Document 1068 Filed 10/08/20 Page 2 of 2




 1          IT IS FURTHER ORDERED vacating the status conference on October 26, 2020
 2   and final pretrial conference on December 14, 2020 and resetting the final pretrial conference
 3   to March 22, 2021 at 10:00 a.m.
 4          IT IS FURTHER ORDERED setting a status conference to discuss the proposed
 5   questionnaire on February 22, 2021 at 11:00 a.m.
 6   The Court finds excludable delay under 18 U.S.C. § 3161(h)(7)(B)(ii) from January 12, 2021
 7   to April 12, 2021.
 8          Dated this 7th day of October, 2020.
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                   2
